United States District Court                                                     FILED
                   FOR THE                                                         Feb 09 2021
        NORTHERN DISTRICT OF CALIFORNIA                                          SUSANY. SOONG
                                                                            CLERK, U.S. DISTRICT COURT
             VENUE: SAN FRANCISCO                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                  SAN FRANCISCO




                  UNITED STATES OF AMERICA,
                                 V.




                       KATRINA MARAS,




                       DEFENDANT(S).


                      INDICTMENT

18 U.S.C. § 1029(a)(5) – Fraudulent Use of Unauthorized Access Devices




   A true bill.
       /s/ Foreperson of the Grand Jury

                                                    Foreman

                             9th
   Filed in open court this __________ day of
    February, 2021
   _________________________________.

   ____________________________________________
                                           Clerk
   ____________________________________________
                                               No process
                                      Bail, $ _____________
                                                                            FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                     Feb 09 2021
 2

 3                                                                      SUSANY. SOONG
                                                                   CLERK, U.S. DISTRICT COURT
 4                                                              NORTHERN DISTRICT OF CALIFORNIA
 5                                                                       SAN FRANCISCO

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                       )   CASE NO. 3:21-cr-00054 VC
                                                     )
12           Plaintiff,                              )   VIOLATION:
                                                     )   18 U.S.C. § 1029(a)(5) – Fraudulent Use of
13      v.                                           )   Unauthorized Access Devices
                                                     )   18 U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C) –
14   KATRINA MARAS,                                  )   Forfeiture Allegation
                                                     )
15           Defendant.                              )
                                                     )   SAN FRANCISCO VENUE
16                                                   )
                                                     )
17

18                                            INDICTMENT
19 The Grand Jury charges:

20 COUNT ONE:              (18 U.S.C. § 1029(a)(5) – Fraudulent Use of Unauthorized Access Devices)
21           On or about June 16, 2017 through on or about September 4, 2017, in the Northern District of
22 California, the defendant,

23                                            KATRINA MARAS,
24 knowingly and with intent to defraud effected transactions with access devices, to wit, American

25 Express credit cards ending in the digits 5009 and 6007, issued to another person with the initials K.A.,

26 to receive things of value, from on or about June 16, 2017, and ending on or about September 4, 2017,

27 of a value of approximately $12,863.81, said conduct affecting interstate and foreign commerce, in

28 violation of 18 U.S.C. § 1029(a)(5) and (c)(1)(a)(ii).


     INDICTMENT
 1 FORFEITURE ALLEGATION:                  (18 U.S.C. § 982(a)(2)(B) and 1029(c)(1)(C))

 2          The allegations contained in Count One of this Indictment are re-alleged and incorporated by

 3 reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Sections

 4 982(a)(2)(B) and 1029(c)(1)(C).

 5          Upon conviction of the offense set forth in Count One of this Indictment, the defendant,

 6                                              KATRINA MARAS,

 7 shall forfeit to the United States, pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and

 8 1029(c)(1)(C), any property constituting or derived from proceeds the defendant obtained, directly or

 9 indirectly, as the result of such violation and any personal property used or intended to be used to

10 commit, or facilitate the commission, of the offense, including but not limited to the following:

11                  a. items ordered from Amazon.com from on or about June 16, 2017 through on or about

12                       September 4, 2017 through Katrina Maras’ Amazon account using K.A.’s American

13                       Express credit cards ending with the digits 5009 and 6007.

14          If any of the property described above, as a result of any act or omission of the defendant:

15                  a.      cannot be located upon exercise of due diligence;

16                  b.      has been transferred or sold to, or deposited with, a third party;

17                  c.      has been placed beyond the jurisdiction of the court;

18                  d.      has been substantially diminished in value; or

19                  e.      has been commingled with other property which cannot be divided without

20                          difficulty,

21 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

22 United States Code, Section 853(p), as incorporated by Title 18, United States Code, Sections 982(b)(1)

23 and 1029(c)(2).

24 //

25 //

26 //

27 //

28 //


     INDICTMENT                                       2
 1         All pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)(C), Title 28

 2 United States Code Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 3

 4 DATED:                                                      A TRUE BILL.

 5

 6                                                             ____/s/_____________________
                                                               FOREPERSON
 7

 8 DAVID L. ANDERSON
   United States Attorney
 9

10
   _/s/ Kevin J. Barry___________________
11 KEVIN J. BARRY
   Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     INDICTMENT                                    3
